Citation Nr: 0502731	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP).  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for special monthly 
pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active duty service from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002 
and March 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In June 2004, the 
veteran testified at a Board hearing via videoconference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the veteran's claim for service connection 
for a lung disability, claimed as due to exposure to 
asbestos, VA must determine whether military records 
demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed lung disease.  M21-1, Part VI, 
7.21(d)(1) (October 3, 1997).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 3, 1997).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

In June 2004, the veteran testified that he served aboard the 
USS Independence for two years as a cook and was exposed to 
asbestos in the galley and ductwork.  Medical records include 
a June 2001 private chest x-ray report showing patchy 
infiltrates in the lower lung regions and an October 2002 
consultation report from Mountainview Hospital and Medical 
Center reflecting a diagnosis of probable chronic perihilar 
interstitial fibrosis and/or markings, as well as COPD.  
Thus, in view of the veteran's claimed exposure to asbestos 
in service and available medical evidence, an opinion must be 
obtained regarding whether the veteran has a present lung 
disease related to service.  See 38 U.S.C.A. § 5103A(d).

Also, at the time the veteran filed a claim for VA pension 
benefits in October 2001, VA made an inquiry to the Social 
Security Administration regarding benefits.  The inquiry 
revealed that the veteran had been awarded social security 
disability benefits effective in April 2001.  This is 
consistent with the veteran's videoconference hearing 
testimony in June 2004 at which time he acknowledged that he 
had not worked in approximately three years and was receiving 
social security disability.  The claims file contains a 
letter from the Social Security Administration to the veteran 
dated in October 2001 approving him for disability, along 
with some underlying medical records, but these records 
appear to be incomplete.  Thus, in view of the possible 
relevance that such records may have to this appeal, an 
attempt should be made to obtain them.  See 38 U.S.C.A. 
§ 5103A(b)(3); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 



Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

2.  The veteran should be scheduled for a 
VA pulmonary examination to ascertain the 
nature and etiology of his claimed 
pulmonary disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
higher degree of probability) that the 
veteran's COPD is related to service, 
including asbestos exposure, and, whether 
he has any other pulmonary disorder 
related to service, to include exposure 
to asbestos.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's service connection claims 
and his special monthly pension claim can 
be granted.  With regard to the service 
connection claims, appropriate 
consideration should be given to the 
veteran's contentions regarding secondary 
service connection under 38 C.F.R. 
§ 3.310.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




